DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (fastening device) in the reply filed on May 10, 2022 is acknowledged.

Claim Objections
Claims 11 and 13 are objected to because of the following informalities:
Claims 11 and 13 are missing a period at the end of the claim.
Appropriate correction is required.

Claim Language Suggestions
As can be seen below in the 102 rejection, there is an interpretation of what constitutes the thread and what it means for the fenestrae to reside within the threads. It is suggested to somehow include that the thread has a protruding portion and the fenestrae are located in the protruding portion of the thread, because typically threads are made up of the peaks and the valleys, so under a broad but reasonable interpretation it seems that what Demakas shows could potentially meet the claim limitations regarding this feature. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 12, 13, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is unclear because it states “a plurality of the threads.” In claim 1 there is already “plurality of threads.” The claim may be trying to say that the plurality of angled fenestrae reside in some of the plurality of threads or it may be saying that the fenestrae reside within the plurality of threads.
Claim 12 seems to be a duplicate of claim 11, should claim 11 be allowed, claim 12 will be canceled. Claim 12 might mean to say “fenestrated bolt” to be different from claim 11, but then it would be the same as claim 15. Also, claim 12 should say “the plurality of threads” since this is the way it is claimed in claim 1.
Claim 13 is unclear on what it is trying to claim. Claim 13 is dependent off claim 12. Claim 12 appears to try to state that the fenestrae are only in the protruding portion of the thread and none in the rod, like what is shown in Fig. 4A. Whereas, claim 13 brings in that the fenestrae are also in the rod portion, which is like what is shown in Fig. 5A.
Claim 15 states “within the threads” and should be changed to --within the plurality of threads-- since this is how it is claimed in claim 1
Claim 18 is unclear on what the claim requires. The claim is initially geared towards a device, but the claim seems to bring in a method step and introduce a robot. The claim is being treated as saying it is a fastener “configured to be implanted.” Also, this claim does not further limit any structure of the device.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 18 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
As currently worded, the claim requires the fastener to be implanted into the bone, which is positively requiring the bone to be part of the claim. To ensure that bone is not part of the claim it is suggested to change the claim language to the fastener is “configured to be implanted into the bone…” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 8-14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demakas et al. (US 2007/0161985).
Claim 1, Demakas discloses a fastening device (Figs. 5 and 6; paragraph [0039]) for bone reconstruction (abstract) comprising: a head portion (204); a centrally located rod (202) having a length (Fig. 6), a first end (upper end) and a second end (lower tip end), the rod extending from the head portion at the first end of the rod (Fig. 6); a plurality of threads (threads seen on shank 202) extending around the centrally located rod (Fig. 6); and a plurality of angled fenestrae (212) residing within one or more of the plurality of threads to provide an angled fenestrated fastener for bone reconstruction (Fig. 6; note that they lie within the threaded region, the claim is not distinct if the openings need to be in the actual thread itself).
Claim 2, Demakas discloses the device of claim 1 wherein the angled fenestrated fastener comprises an angled fenestrated screw (Fig. 6; abstract).
Claim 4, Demakas discloses the device of claim 1 wherein the plurality of angled fenestrae reside within a plurality of the threads (Fig. 6; similar to claim 1, the openings are amongst and within the threaded region).
Claim 5, Demakas discloses the device of claim 1 wherein the plurality of angled fenestrae comprise a plurality of angled fully fenestrated openings (Fig. 6; 212).
Claim 8, Demakas discloses the device of claim 1 further including one or more angled fenestrae (Fig. 6; 212; paragraph [0042]) residing within the centrally located rod (Fig. 6).
Claim 9, Demakas discloses the device of claim 1 wherein the plurality of angled fenestrae each have one or more sharp edges (Fig. 6; note how the angled edge creates a sharper edge that can cut) for cutting bone material and scooping the cut bone material into the angled fenestrae (while Demakas does not mention this function in the written specification, the screw is made of metal and the edge will certainly be able to cut through at least soft boney material if it comes into contact with the edges created by the angled fenestrae).
Claim 10, Demakas discloses the device of claim 1 wherein the plurality of angled fenestrae are coated with a bone growth material (paragraph [0046]; at least the outer edge of the opening will be coated).
Claim 11, Demakas discloses the device of claim 1 wherein the angled fenestrated fastener comprises an angled fenestrated screw having the plurality of angled fenestrae residing only within the plurality of threads (Fig. 12; same as above regarding the term “within” meaning amongst, in between, or they are within the threaded region).
Claim 12, Demakas discloses the device of claim 1 wherein the angled fenestrated fastener comprises an angled fenestrated screw having the plurality of angled fenestrae residing only within the threads of the screw (Fig. 12; same as above regarding the term “within” meaning amongst, in between, or they are within the threaded region).
Claim 13, Demakas discloses the device of claim 12 further including one or more angled fenestrae residing within the centrally located rod (Figs. 5 and 6; paragraphs [0039] and [0042]).
Claim 14, Demakas discloses the device of claim 12 wherein the plurality of angled fenestrae each have one or more sharp edges (Fig. 6; note how the angled edge creates a sharper edge that can cut) for cutting bone material and scooping the cut bone material into the angled fenestrae (while Demakas does not mention this function in the written specification, the screw is made of metal and the edge will certainly be able to cut through at least soft boney material if it comes into contact with the edges created by the angled fenestrae).
Claim 18, Demakas discloses the device of claim 1 wherein the angled fenestrated fastener is configured to be implanted into the bone by a computerized fully robotic implantation system (Figs. 5 and 6; abstract; note that the screw is designed to be implanted into bone and whether it is a surgeon or a robotic system that performs the function the screw structure allows for it to occur).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art and Demakas et al. (US 2007/0161985’ “Demakas’).
Claim 1, Applicant’s admitted prior art discloses a fastening device for bone reconstruction comprising: a head portion; a centrally located rod having a length, a first end and a second end, the rod extending from the head portion at the first end of the rod; a plurality of threads extending around the centrally located rod; and a plurality of fenestrae residing within one or more of the plurality of threads to provide a fenestrated fastener for bone reconstruction (Figs. 1-3B; paragraphs [0032]-[0037]).
However, the admitted prior art does not include angled fenestrae or the rod being tapered.
Demakas teaches angled fenestrae (Fig. 6; 212) and the rod being tapered to provide an angled fenestrated fastener (Fig. 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the angled fenestrae and the angled fenestrated fastener, as taught by Demakas, to the admitted prior art, in order to enhance union of the screw and the bone (abstract).
Claim 2, Applicant’s admitted prior art in view of Demakas discloses the device of claim 1, Applicant’s admitted prior art discloses wherein the fenestrated fastener comprises a fenestrated screw (Figs. 1-3B; paragraphs [0032]-[0037]).
Claim 3, Applicant’s admitted prior art in view of Demakas discloses the device of claim 1, Applicant’s admitted prior art discloses wherein the fenestrated fastener comprises a fenestrated bolt (Figs. 1-3B; paragraphs [0032]-[0037]).
Claim 4, Applicant’s admitted prior art in view of Demakas discloses the device of claim 1, Applicant’s admitted prior art discloses wherein the plurality of fenestrae reside within a plurality of the threads (Figs. 1-3B; paragraphs [0032]-[0037]).
Claim 5, Applicant’s admitted prior art in view of Demakas discloses the device of claim 1, Applicant’s admitted prior art discloses wherein the plurality of fenestrae comprise a plurality of fully fenestrated openings (Figs. 1-3B; paragraphs [0032]-[0037]).
Claim 6, Applicant’s admitted prior art in view of Demakas discloses the device of claim 1, Applicant’s admitted prior art discloses wherein the plurality of fenestrae comprise a plurality of partially fenestrated openings (Figs. 1-3B; paragraphs [0032]-[0037]).
Claim 7, Applicant’s admitted prior art in view of Demakas discloses the device of claim 1, Applicant’s admitted prior art discloses wherein the plurality of fenestrae comprise a mixture of both a plurality of fully fenestrated openings and a plurality of partially fenestrated openings (Figs. 1-3B; paragraphs [0032]-[0037]).
Claim 8, Applicant’s admitted prior art in view of Demakas discloses the device of claim 1, Applicant’s admitted prior art discloses further including one or more fenestrae residing within the centrally located rod (Figs. 1-3B; paragraphs [0032]-[0037]).
Claim 9, Applicant’s admitted prior art in view of Demakas discloses the device of claim 1, Demakas discloses wherein the plurality of angled fenestrae each have one or more sharp edges (Fig. 6; note how the angled edge creates a sharper edge that can cut) for cutting bone material and scooping the cut bone material into the angled fenestrae (while Demakas does not mention this function in the written specification, the screw is made of metal and the edge will certainly be able to cut through at least soft boney material if it comes into contact with the edges created by the angled fenestrae).
Claim 10, Applicant’s admitted prior art in view of Demakas discloses the device of claim 1, Demakas discloses wherein the plurality of angled fenestrae are coated with a bone growth material (paragraph [0046]; at least the outer edge of the opening will be coated).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the bone growth material, as taught by Demakas, to the admitted prior art device, in order to in order to enhance union of the screw and the bone (paragraph [0046]).
Claim 11, Applicant’s admitted prior art in view of Demakas discloses the device of claim 1, Applicant’s admitted prior art discloses wherein the fenestrated fastener comprises a screw having the plurality of fenestrae residing only within the plurality of threads (Figs. 1-3B; paragraphs [0032]-[0037]).
Claim 12, Applicant’s admitted prior art in view of Demakas discloses the device of claim 1, Applicant’s admitted prior art discloses wherein the fenestrated fastener comprises a screw having the plurality of fenestrae residing only within the threads of the screw (Figs. 1-3B; paragraphs [0032]-[0037]).
Claim 13, Applicant’s admitted prior art in view of Demakas discloses the device of claim 12, Applicant’s admitted prior art discloses further including one or more fenestrae residing within the centrally located rod (Figs. 1-3B; paragraphs [0032]-[0037]).
Claim 14, Applicant’s admitted prior art in view of Demakas discloses the device of claim 12, Demakas discloses wherein the plurality of angled fenestrae each have one or more sharp edges (Fig. 6; note how the angled edge creates a sharper edge that can cut) for cutting bone material and scooping the cut bone material into the angled fenestrae (while Demakas does not mention this function in the written specification, the screw is made of metal and the edge will certainly be able to cut through at least soft boney material if it comes into contact with the edges created by the angled fenestrae).
Claim 15, Applicant’s admitted prior art in view of Demakas discloses the device of claim 1, Applicant’s admitted prior art discloses wherein the fenestrated fastener comprises a bolt having the plurality of fenestrae residing only within the threads of the bolt (Figs. 1-3B; paragraphs [0032]-[0037]).
Claim 16, Applicant’s admitted prior art in view of Demakas discloses the device of claim 15, Applicant’s admitted prior art discloses further including one or more fenestrae residing within the centrally located rod (Figs. 1-3B; paragraphs [0032]-[0037]).
Claim 17, Applicant’s admitted prior art in view of Demakas discloses the device of claim 15, Demakas discloses wherein the plurality of angled fenestrae each have one or more sharp edges (Fig. 6; note how the angled edge creates a sharper edge that can cut) for cutting bone material and scooping the cut bone material into the angled fenestrae (while Demakas does not mention this function in the written specification, the screw is made of metal and the edge will certainly be able to cut through at least soft boney material if it comes into contact with the edges created by the angled fenestrae).
Claim 18, Applicant’s admitted prior art in view of Demakas discloses the device of claim 1, Applicant’s admitted prior art discloses wherein the fenestrated fastener is capable of being implanted into the bone by a computerized fully robotic implantation system (Figs. 1-3B; paragraphs [0032]-[0037]; note that the screw is designed to be implanted into bone and whether it is a surgeon or a robotic system that performs the function the screw structure allows for it to occur).

Claim(s) 9, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demakas et al. (US 2007/0161985; “Demakas’), in view of Lavigne et al. (US 2016/0100870; ”Lavigne”).
Claim 9, Demakas discloses the device of claim 1.
However, Demakas does not use the exact words that the fenestrae have sharp edges for cutting bone and scooping bone material into the fenestrae.
Lavigne teaches angled fenestrae that have sharp edges capable of cutting bone material and scooping the cut bone material into the angled fenestrae (paragraph [0049]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the sharp edges, as taught by Lavigne, to the device of Demakas, in order to help stimulate bone growth and stabilize the implant (paragraph [0049]).
Claim 14, Demakas discloses the device of claim 12.
However, Demakas does not use the exact words that the fenestrae have sharp edges for cutting bone and scooping bone material into the fenestrae.
Lavigne teaches angled fenestrae that have sharp edges capable of cutting bone material and scooping the cut bone material into the angled fenestrae (paragraph [0049]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the sharp edges, as taught by Lavigne, to the device of Demakas, in order to help stimulate bone growth and stabilize the implant (paragraph [0049]).
Claim 17, Demakas discloses the device of claim 15.
However, Demakas does not use the exact words that the fenestrae have sharp edges for cutting bone and scooping bone material into the fenestrae.
Lavigne teaches angled fenestrae that have sharp edges capable of cutting bone material and scooping the cut bone material into the angled fenestrae (paragraph [0049]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the sharp edges, as taught by Lavigne, to the device of Demakas, in order to help stimulate bone growth and stabilize the implant (paragraph [0049]).

Claim(s) 9, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art, in view of Demakas et al. (US 2007/0161985; “Demakas’), in further view of Lavigne et al. (US 2016/0100870; ”Lavigne”).
Claim 9, Applicant’s admitted prior art in view of Demakas discloses the device of claim 1.
However, they do not use the exact words that the fenestrae have sharp edges for cutting bone and scooping bone material into the fenestrae.
Lavigne teaches angled fenestrae that have sharp edges capable of cutting bone material and scooping the cut bone material into the angled fenestrae (paragraph [0049]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the sharp edges, as taught by Lavigne, to the device of the admitted prior art and Demakas, in order to help stimulate bone growth and stabilize the implant (paragraph [0049]).
Claim 14, Applicant’s admitted prior art in view of Demakas discloses the device of claim 12.
However, they do not use the exact words that the fenestrae have sharp edges for cutting bone and scooping bone material into the fenestrae.
Lavigne teaches angled fenestrae that have sharp edges capable of cutting bone material and scooping the cut bone material into the angled fenestrae (paragraph [0049]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the sharp edges, as taught by Lavigne, to the device of the admitted prior art and Demakas, in order to help stimulate bone growth and stabilize the implant (paragraph [0049]).
Claim 17, Applicant’s admitted prior art in view of Demakas discloses the device of claim 15.
However, they do not use the exact words that the fenestrae have sharp edges for cutting bone and scooping bone material into the fenestrae.
Lavigne teaches angled fenestrae that have sharp edges capable of cutting bone material and scooping the cut bone material into the angled fenestrae (paragraph [0049]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the sharp edges, as taught by Lavigne, to the device of the admitted prior art and Demakas, in order to help stimulate bone growth and stabilize the implant (paragraph [0049]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775